Citation Nr: 9904753	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-25 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's service-connected hypogonadism.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
RO.  

In the March 1993 rating decision, the RO denied the 
veteran's claim OF service connection.  The veteran disagreed 
with that decision and provided testimony at a personal 
hearing in July 1993.  Subsequent to that hearing, the 
Hearing Officer granted service connection for hypogonadism 
claimed as a disability related to a testicular biopsy.  The 
RO assigned a noncompensable rating in an April 1994 rating 
decision.  The veteran appealed that evaluation, as well as a 
denial of special monthly compensation due to loss of use of 
a creative organ.  

In July 1996, the Board remanded the case for additional 
development.  The RO subsequently granted the special monthly 
compensation benefit in an April 1998 rating action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been submitted.  

2.  At no time since service has the veteran been shown to 
have had complete atrophy of either testis.  



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
service-connected hypogonadism have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.115b including 
Diagnostic Code 7523 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims that 
a service-connected disability is more severely disabling 
than as rated, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  When an appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained, and that no 
further assistance is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.


Factual background

The service medical records show that the veteran underwent a 
bilateral testicular biopsy in July 1981.  In December 1986, 
the testes were described as small to normal in size.  At a 
March 1988 periodic examination, it was noted that he had 
testicular atrophy.  His June 1992 retirement examination 
revealed no abnormalities of the genitourinary system.

A general VA medical examination was conducted in January 
1993.  The examiner reviewed the veteran's history of a 
testicular biopsy in service.  An examination of the 
genitourinary system revealed normal male external genitalia.  
The pertinent diagnosis was that of history of testicular 
benign tumors removed, with sterility.

In July 1993, the veteran testified before a hearing officer 
at the RO.  He described the testicular biopsy done in 
service and stated that he had been told he was unable to 
have children.  He stated that both testes were the same 
size, but that they were softer than normal.  

A VA genitourinary examination was conducted in November 
1993.  The examination revealed bilateral, soft, small 
testes-approximately 2 cm.-normal phallus and smooth 
prostate.  The diagnosis was that of hypogonadism.  

In August 1994, another VA examination was performed.  The 
veteran stated that he had noticed that his testes had  
become smaller shortly after the testicular biopsy.  He noted 
that he continued to have erections two to three times per 
week but that his penis did not get as erect as often as he 
liked.  The examination showed that both testicles were quite 
small.  The right testis was only 1-1/4 inches, and the left 
testis was 1-1/2 inches.  This was described as only about half 
the normal size.  The consistency of the testes was a great 
deal softer than normal.  The examiner noted the appropriate 
diagnosis was that of hypogonadism.  

Another VA genitourinary examination was conducted in May 
1997.  The veteran's medical history was accurately stated.  
The veteran's testes were described as remarkably small with 
the left side measuring 4 cubic cm. and the right side 
measuring 3.5 cubic cm.  Both measurements were considered to 
be about one-third of the average for an adult.  There were 
no paratesticular masses or indications of vasa deferentia 
injury or tenderness.  No hernias were found.  The examiner 
stated that the veteran had a primary testicular hypofunction 
with a secondary progression of erectile dysfunction.  

In August 1997, the VA examiner provided an addendum to the 
May 1997 report.  He noted that the pertinent diagnoses were 
those of procreative dysfunction secondary to primary 
testicular hypogonadism; loss of function of procreative 
organ secondary to testicular hypogonadism; and small, but 
not completely atrophic, testicles.  


Analysis

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The regulatory provisions containing 
the criteria for rating disabilities of the genitourinary 
system were changed effective on February 17 and October 8, 
1994.  However, the rating criteria referable to the 
veteran's service-connected disability were not changed by 
the amendments to the regulations.  

The veteran's service-connected hypogonadism is rated as 
noncompensably disabling under 38 C.F.R. § 4.115b including 
Diagnostic Code 7523.  This particular code specifically 
addresses atrophy of the testes; no other diagnostic code is 
more appropriate.  

Diagnostic Code 7523 provides a noncompensable evaluation for 
complete atrophy of one testis.  A 20 percent rating is 
warranted for complete atrophy of both testes.  

There is absolutely no medical evidence from the veteran's 
period of service or following his separation therefrom 
indicating that the veteran had complete atrophy of either 
testis.  Although it is apparent that both of his testes have 
been reported to be smaller than normal since service, the 
medical evidence shows that the testicles are from one-third 
to one-half the normal size.  Indeed, the May 1997 VA 
examiner specifically provided in the addendum to his report 
that the veteran's testes, although small, were not 
completely atrophied.  

In the absence of evidence of complete atrophy of both 
testes, the Board finds that the preponderance of the 
evidence is against a compensable rating for the veteran's 
hypogonadism.  The Board has considered whether the veteran 
was entitled to a "staged" rating for his service-connected 
disability as prescribed by the United States Court of 
Veterans Appeals in Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  At no time since service, however, has 
the veteran had complete atrophy of the testes.  





ORDER

A compensable rating for the service-connected hypogonadism 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

